Decree so far as appealed from reversed on the law and matter remitted to the Surrogate’s Court with direction to enter a decree determining that LiEy Smith Danforth, is entitled to inherit the property described in the petition, without costs of this appeal to any party. Memorandum: The exact question involved in this case was decided favorably to the contention of appellant in Matter of Peer (138 Mise. 247; affd. by this court in 232 App. Div. 872). All concur. (The portion of the decree appealed from determines the title in the fee to real property, in a proceeding for the probate of heirship of realty.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.